271 F.3d 910 (9th Cir. 2001)
DOSSEY DOUGLAS, Plaintiff-Appellant,v.CALIFORNIA DEPARTMENT OF YOUTH AUTHORITY, Defendant-Appellee.
No. 99-17140
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted June 4, 2001Filed November 26, 2001Amended November 26, 2001

David C. Anton, Davis, California, attorney for the plaintiff-appellant.
Teresa Michelle Laird, Deputy Attorney General, Oakland, California, attorney for the defendant-appelle.
Appeal from the United States District Court for the Eastern District of California; William B. Shubb, District Judge, Presiding. D.C. No. CV 98-01281-WBS/PAN.
Before: Pregerson, Ferguson, and Hawkins, Circuit Judges.

ORDER

1
The opinion filed November 14, 2001 is amended as follows:


2
1) Page 15760, fourth line from the bottom, change sentence "Whether CYA waived the immunity defense below by its conduct in this case turns on factual disputes." to "Whether CYA waived the immunity defense below by its conduct in this case may conceivably be resolved on the basis of further factfinding."